Case 1:18-cv-12175-FDS Document 1 Filed 10/18/18 Page 1 of 8

UNITED STATES DISTRICT COURT
I)ISTRICT OF MASSACHUSETTS

 

MICHAEL P. MACDONALD,
Plaintiff,

v. CivilActionNo_ \<g__tv_ \ Z|,) 5

CAPE COD CENTRAL RAILROAD, INC.,
CAPE RAIL, lNC., AND
P. CHR`IS PODGURSKI

Det`endants.

 

 

VERIFIED C()MPLAINT FOR IN.]UNCTIVE RELIEF
Plaintit`f, Michael P. MacDonald, by and through undersigned counsel, hereby files this
Complaint against Cape Cod Central Railroad, Inc., Cape Rail, lnc. and P. Chris Podgurski for
injunctive relief pursuant to the Americans Witli Disabilities Act, 42 U.S.C. § lZlOl el seq.
(hereinafter the “ADA”) and the ADA’s Accessibility Guidelines, 36 C.F.R. § Pt. ll9l, App. B, App.
D (hereinafter the “Accessibility Guidelines”). ln further support hereot`, Plaintiff states as follows:
.]URISDICTION
l. This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331, 1343 for
the Plaintiff’s claims arising under 42 U.S.C. § 12181 el seq., based upon the Defendants’
failure to remove physical barriers to access and violations of Title lll of the ADA; and 28
U.S.C. §§ 2201, 2202.
PARTlES
2. The Plaintiff resides at 689 Main Street, Cotuit, Massachusetts 02635. He is disabled as
defined by the ADA and substantially limited in performing one or more major life activities,
including but not limited to: Wall<ing, standing, grabbing, grasping and pinching. The Plaintiff

uses a Wheelchair for mobility purposes and has done so for over 31 years. Plaintist access

{HOO§MO§`?.} 1

{HODSSQOS\'Z]

Case 1:18-cv-12175-FDS Document 1 Filed 10/18/18 Page 2 ot 8

to the Defendants’ Facility and/or full and equal enjoyment of the goods, services, facilities,
privileges, advantages and/or accommodations offered therein Was restricted and/or limited
because of these disabilities, and Will be restricted and/or limited in the future unless and until
Defendants are compelled to remove the physical barriers to access and ADA violations Which
exist at the Facility, including those set forth in this Complaint.
On or about August 8, 20l8, the Plaintiff Was an invitee of Cape Cod Central Railroad, lnc.,
and Cape Rail, Inc. The Plaintiff encountered barriers to access at the Defendants’ Facility,
engaged those barriers, and suffered legal harm and legal injury and Will continue to suffer
such harm and injury as a result of the illegal barriers to access and the Defendants’ ADA
violations set forth herein.
Plaintiff has suffered and continues to suffer direct and indirect injury as a result of the
Defendants’ actions or inaction described herein.
The Defendants, Cape Cod Central Railroad, lnc. and Cape Rail, lnc. transact business in this
judicial district. Defendant P. Chris Podgursl<i resides in Canton, Massachusetts, and is the
President and a Director of Cape Cod Central Railroad, lnc. and Cape Rail, lnc. The
Defendants are the owners and/or operators of the Cape Cod Central Railroad Costal
Excursion Trains Which are the subject of this action (hereinafter “Facility”).
FACTUAL ALLEGATIONS AND CLAIM

The Americans with Disabilities Act of 1990, 42 U.S.C. § lZlOl et seq., Was signed into law
on July 26, 1990.
ln passing the ADA, Congress found, among other things, that:

a. some 43,000,0()0 Americans have one or more physical or mental disabilities, and this

number is increasing as the population as a whole is growing older;

8.

iiioossans,zj

Case 1:18-cv-12175-FDS Document 1 Filed 10/18/18 Page 3 ot 8

b. historically, society has tended to isolate and segregate individuals With disabilities,

and, despite some improvements, such forms of discrimination against individuals
with disabilities continue to be a serious and pervasive social probleni;
discrimination against individuals with disabilities persists in such critical areas as
employment, housing, public accommodations, education, transpoi'tation,
communication, recreation, institutionalization, health services, voting, and access to
public services;

individuals with disabilities continually encounter various forms of discrimination,
including outright intentional exclusion, the discriminatory effects of architectural,
transportation, and communication barriers, overprotective rules and policies, failure
to make modifications to existing facilities and practices, exclusionary qualification
standards and criteria, segregation, and relegation to lesser services, programs,
activities, benefits, jobs, or other opportunities; and,

the continuing existence of unfair and unnecessary discrimination and prejudice denies
people with disabilities the opportunity to compete on an equal basis and to pursue
those opportunities for Which our free society is justifiably famous, and costs the
United States billions of dollars in unnecessary expenses resulting from dependency

and nonproductivity.

42 U.S.C. § 12101(a)(1)-(3), (5), (9), PL 101-336, § 2, 104 Stat 327 (] 990), amended by ADA
Amendmerits Act of 2008, PL 110-325, September 25, 2008, 122 Stat 3553 (2008).
Congress explicitly stated in part that the purpose of the ADA Was to:

a. provide a clear and comprehensive national mandate for the elimination of

discrimination against individuals with disabilities;

l().

11.

12.

13.

{HUD§B¢&U$,Z]

Case 1:18-cv-12175-FDS Document 1 Filed 10/18/18 Page 4 ot 8

b. provide clear, strong, consistent, enforceable standards addressing discrimination
against individuals with disabilities; and,

c. invoke the sweep of congressional authority, including the power to enforce the
fourteenth amendment and to regulate commerce, in order to address the major areas
of discrimination faced day-to-day by people with disabilities

42 U.S.C. § 12101(b)(1)-(2), (4).

The congressional legislation provided places of public accommodation 18 months from the
enactment of the ADA to implement the requirements imposed by the ADA. Pursuant to the
mandates of 42 U.S.C. § 12134(a), the Department of Justice, Office of Attorney General,
promulgated federal regulations to implement the requirements of the ADA on July 26, 1991.
The effective date of Title III of the ADA was January 26, 1992; or July 26, 1992, if the
business had 25 or fewer employees and gross receipts of $1,000,000 or less; or January 26,
1993 if the business had 10 or fewer employees and gross receipts of $500,000 or less. 42
U.S.C. § 12181 er seq.; 28 C.F.R. §Pt. 36.508.

Pursuant to 42 U.S.C. § 12181(8), the ADA applies to “rail” and “railroad,” as defined by 49
U.S.C. § 20102.

The Facility is a public accommodation and service establishment

Tlie Facility must be, but is not, in compliance with the ADA and the Accessibility Guidelines.
The Plaintiff has attempted to gain access to the Facility on or about August 8, 2018, but on
account of Plaintiff’s disability, has been denied access to, and has been denied the benefits
of, services, programs and activities, privileges, advantages and/or accommodations of the
Facility, and has otherwise been discriminated against and damaged by the Defendants, due
solely to the physical barriers, dangerous conditions and ADA violations set forth above, and

expects to be discriminated against in the future by the Defendants because of Plaintiff’ s

14.

15.

16.

moose/ios 2 j

Case 1:18-cv-12175-FDS Document 1 Filed 10/18/18 Page 5 ot 8

disability, unless and until Defendants are compelled to remove the unlawful barriers and
conditions and comply with the ADA.

Plaintiff intends to visit the Facility again in the near future in order to utilize all of the goods,
services, facilities, privileges, advantages and/or accommodations commonly offered at this
Facility, but will be unable to do so because of Plaintiff s disability due to the physical barriers
to access, dangerous conditions and ADA violations that exist at the property that preclude
and/or limit Plaintiffs access to the Facility and/or the goods, seivices, facilities, pi‘ivileges,
advantages and/or accommodations offered therein, including those barriers, conditions and
ADA violations more specifically set forth in this Complaint.

The Defendants have discriminated against the Plaintiff and others with disabilities, by
denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,
advantages and/or accommodations of the Facility, as prohibited by 42 U.S.C. §§ 12182,
12184 et seq., and will continue to discriminate against the Plaintiff and others with disabilities
unless and until Defendants are compelled to remove all physical barriers that exist at the
Facility, including those specifically set forth herein, and make the Facility accessible to and
usable by persons with disabilities, including the Plaintiff

Defendants have discriminated against Plaintiff by failing to comply with the above
requirements A specific, although not exclusive, list of unlawful physical barriers, dangerous
conditions and ADA violations which preclude and/or limit the Plaintiffs ability (because of
Plaintiffs disability) to access the Facility and/or full and equal enjoyment of the goods,
services, facilities, privileges, advantages and/or accommodations of the Facility, includes:

a. There is not an accessible route throughout the Facility. 36 C.F.R. § Pt. 1191,
App. B, § 206; 36 C.F.R. §Pt. 1191, App. D, §§ 304-305, 403-405.

b. There is not an accessible means of egress. 36 C.F.R. § Pt. 1191, App. B, §§ 207,
216; 36 C.F.R. § Pt. 1191, App. D, §§ 402, 404.

17.

18.

19.

1Hnoss405,z)

Case 1:18-cv-12175-FDS Document 1 Filed 10/18/18 Page 6 ot 8

c. There are doors that are inaccessible 36 C.F.R. § Pt. 1191, App. B, § 206', 36
C.F.R. § Pt. 1191, App. D, §§ 402, 404.

d. The entrance is inaccessible. 36 C.F.R. § Pt. 1191, App. B, § 206; 36 C.F.R. § Pt.
1191, App. D, §§ 402, 404.

e. There are no ramps to access the Facility. 36 C.F.R. § Pt. 1191, App. D, § 405.

f. The restrooms are inaccessible. 36 C.F.R. § Pt. 1191, App. B, § 213; 36 C.F.R. §
Pt. 1191, App. D, §§ 304, 603.
g. The restroom door is inaccessiblel 36 C.F.R. § Pt. ll9l, App. D, § 404.
h. The restrooms lack sufficient clear floor space, maneuvering clearance and
turning space. 36 C.F.R. § Pt. 1191, App. B, § 213; 36 C.F.R. § Pt. 1191, App.
D, §§ 304-305, 603.
i. The water closets are inaccessible 36 C.F.R, § Pt. 1191, App. B, § 213;
36 C.F.R. § Pt. 1191, App. D, §§ 603-604.
j. There are no directional or informational signs providing direction to or
information about the interior of the Facility. 36 C.F.R. § Pt. 1191, App.
B, § 216.
The above list is not to be considered all-inclusive of the barriers, conditions or violations
encountered by the Plaintiff and/or which exist at the Facility. The Plaintiff requires an
inspection of the Facility in order to determine all of the discriminatory acts violating the
ADA.
The removal of the physical barriers, dangerous conditions and ADA violations set forth
herein is readily achievable and can be accomplished and carried out without much difficulty
or expense 42 U.S.C. § l2182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. §Pt. 36.304.
The Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until the

Case 1:18-cv-12175-FDS Document 1 Filed 10/18/18 Page 7 ot 8

Defendants are required to remove the physical barriers, dangerous conditions and ADA
violations that exist at the Facility, including those set forth herein.

20. The Plaintiff has been obligated to retain the undersigned counsel for the filing and
prosecution of this action, and has agreed to pay the undersigned counsel reasonable attorney’s
fees, costs and litigation expenses pursuant to 42 U.S.C. § 12205.

21. Pursuant to 42 U.S.C. § 12188(a), this Court has the authority to grant injunctive relief to
Plaintiff, including an order to alter the subject Facility to make it readily accessible to and
useable by individuals with disabilities to the extent required by the Accessibility Guidclines.
WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent injunction

enjoining Defendants from continuing the discriminatoiy practices set forth herein; order the

Defendants to remove the physical barriers to access and alter the subject Facility to make it readily

accessible to and useable by individuals with disabilities to the extent required by the ADA; and,

award Plaintiff reasonable attorney’s fees, litigation expenses and costs as provided by the ADA.

Respectfully submitted,
MICHAEL P. MACDONALD,

By his Attorneys,

Jeremy Y. eltman (BBO No. 662293)

jweltman hermesnetburn.com

Michelle . Byers (BBO No. 684836)

mbyers@hermesnetburn.com

HERMES, NETBURN, O’CONNOR

& SPEARING, P.C.

265 Franl<lin Street, Seventh Floor
Dated: September£l2018. Boston, Massachusetts 02110-3113

(617) 728~0050 (tel)

(617) 728-0052 (fax)

[[10058405.2} 7

Case 1:18-cv-12175-FDS Document 1 Filed 10/18/18 Page 8 ot 8

VERIFICATION
I, l\/Iichael P. MacDonald, Plaintiff in the above~captioned matter, hereby certify under

the pains and penalties of perjury that l have fully read the within Verified Complaint and that
the facts stated therein are true and accurate to the best of my l<nowledge.

ga

ic ael P. MacDonald

     

Date:

{110058405,2} 8

